In a reciprocal order based upon the actions of the Supreme Court of Alaska and the United States Court of Appeals for the Fourth Circuit, this Court suspended the above-named attorney indefinitely from the practice of law before the Court on January 6, 2014, with the provision that should he be reinstated to practice law by the Supreme Court of Alaska and the United States Court of Appeals for the Fourth Circuit, he would be allowed to petition this Court for reinstatement to the Bar of the Court. On April 21, 2014, this Court received a letter from said attorney requesting reinstatement to this Court’s Bar, along with a copy of an order of reinstatement to the practice of law from the Supreme Court of Alaska. On April 22, 2014, this Court also received an order of reinstatement from the United States Court of Appeals for the Fourth Circuit. Having met the conditions for reinstatement, it is ordered that Stephen G. Merrill is hereby reinstated to the practice of law before the Court, effective this date.